Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification, abstract, drawings and claims of September 14, 2021 are under examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is considered indefinite because the claim recites " a vehicle" and "the pickup truck". The relationship between the vehicle is not clear from the claim language.
Claims 16-20 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strimling et al. (US Pub 20100226738 A1) in view of Steffl et al. (USPN 7305924).
Regarding Claim(s) 1, Strimling et al. (US Pub 20100226738 A1) teaches a bulk material tender comprising: a hopper (14) including at least one side wall, the at least one side wall defining a top opening of the hopper by which the hopper is configured to receive material (from container 12), the at least one side wall of the hopper further defining a bottom opening of the hopper, the bottom opening configured to receive the material from the hopper by a gravity feed (material is feed by gravity through valve 18); a frame (32) connected to the hopper, the frame configured to support the hopper by the connection between the frame and the hopper; a rotary airlock (20) configured to receive the material from the hopper; a pneumatic conveyor (blower 24) coupled to the rotary airlock, the pneumatic conveyor including a hose (26), the pneumatic conveyor configured to generate a pressure to convey the material by way of the hose; and a power unit (28, 29) configured to supply power to at least the pneumatic conveyor, wherein the pneumatic conveyor is configured to generate the pressure in response to the power supplied from the power unit [Para. 23, "maintain a targeted static pressure"]. Strimling et al. fails to teach the frame including an outer perimeter with a width of less than forty-eight inches by which the frame is adapted to fit between wheel wells of a pickup truck. Strimling et al. does disclose the frame can be mounted on a truck (37). Steffl et al. (USPN 7305924) teaches a hopper (19) mounted to a frame (13, 14, 15, 16), the frame adapted to fit between wheel wells of a vehicle (12, see Figure 5). Further, a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to size the frame such that the frame is adapted to fit between wheel wells of a pickup truck as engineering expedient in order to fit the frame in the desired vehicle.
Regarding Claim(s) 15, Strimling et al. (US Pub 20100226738 A1) teaches a material tending system comprising: a vehicle (truck 37); a bulk material tender configured to fit within a stowage area of the vehicle (as illustrated in Figure 1a), the bulk material tender comprising: a hopper (14) including at least one side wall, the at least one side wall defining a top opening of the hopper by which the hopper is configured to receive material (from container 12), the at least one side wall of the hopper further defining a bottom opening of the hopper, the bottom opening configured to receive the material from the hopper by a gravity feed (material is feed by gravity through valve 18); a frame (32) connected to the hopper, the frame configured to support the hopper by the connection between the frame and the hopper; a rotary airlock (20) configured to receive the material from the hopper; a pneumatic conveyor (blower 24) coupled to the rotary airlock, the pneumatic conveyor including a hose (26), the pneumatic conveyor configured to generate a pressure to convey the material by way of the hose; and a power unit (28, 29) configured to supply power to at least the pneumatic conveyor, wherein the pneumatic conveyor is configured to generate the pressure in response to the power supplied from the power unit [Para. 23, "maintain a targeted static pressure"]. Strimling et al. fails to teach the frame including an outer perimeter with a width of less than forty-eight inches by which the frame is adapted to fit between wheel wells of a pickup truck. Strimling et al. does disclose the frame can be mounted on a truck (37). Steffl et al. (USPN 7305924) teaches a hopper (19) mounted to a frame (13, 14, 15, 16), the frame adapted to fit between wheel wells of a vehicle (12, see Figure 5). Further, a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to size the frame such that the frame is adapted to fit between wheel wells of a pickup truck as engineering expedient in order to fit the frame in the desired vehicle.
Claim(s) 2, 3, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strimling et al. in view of Steffl et al. as applied to claims 1 and 15 above, and further in view of Langelier (US Pub 20060237503 A1).
Regarding Claim(s) 2 and 16, Strimling et al. teaches the limitations described above, yet fails to teach a sliding rail coupled to the frame, wherein the sliding rail is configured to translate the pneumatic conveyor relative to the frame; the pneumatic conveyor translated between a stowed position and a deployed position. Langelier teaches a frame (20, 22, 24, 26) having a sliding rail (24) allowing a tray (28) to move between an extended position and a stowed position to allow access to storage. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the tender of Strimling et al. to include a sliding rail configured to translate the pneumatic conveyor relative to the frame to allow access to the conveyor.
Regarding Claim(s) 3, Strimling et al. teaches the limitations described above, yet fails to teach the sliding rail is further configured to translate the power unit relative to the frame. Langelier teaches the sliding rail, as described above. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to include a sliding rail configured to translate the power unit relative to the frame to allow access to the power unit.
Regarding Claim(s) 17, Strimling et al. teaches the limitations described above, yet fails to teach pickup truck further comprising a tail gate; wherein the tail gate is configured to be raised when the pneumatic conveyor is in the stowed position. Langelier further teaches a tail gate (21) and shows the tail gate in a raised position when the tray is in a stowed position (Figure 6). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to include a tail gate configured to be raised when the pneumatic conveyor is in the stowed position to allow the truck to be moved along roads.
Claim(s) 4, 5, 7, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strimling et al. in view of Steffl et al. as applied to claims 1 and 15 above, and further in view of Harel et al. (USPN 20190135157 A1).
Regarding Claim(s) 4, 18 and 19, Strimling et al. teaches the limitations described above and teaches a plurality of jacks (level adjustment mechanism 34), yet fails to teach a plurality of support legs; the plurality of support legs coupled to the frame; the plurality of jacks coupled to the plurality of support legs; wherein the plurality of jacks are vertically adjustable by which the jacks are configured to translate the plurality of support legs, the frame, and the hopper; the frame translatable between a lowered position and a raised position. Harel et al. (USPN 20190135157 A1) teaches a basket (2) supported by a frame (3), a plurality of support legs (4) and a plurality of jacks (5); the plurality of support legs coupled to the frame [Para. 14, "legs (4) are assembled and connected the frame"]; the plurality of jacks coupled to the plurality of support legs [Para 20, "trailer jacks (5), which are usually located at the lower end of the leg"]; wherein the plurality of jacks are vertically adjustable by which the jacks are configured to translate the plurality of support legs, the frame, and the basket; the frame translatable between a lowered position and a raised position [Para. 20, 21]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to include a plurality of support legs; the plurality of support legs coupled to the frame; the plurality of jacks coupled to the plurality of support legs; wherein the plurality of jacks are vertically adjustable by which the jacks are configured to translate the plurality of support legs, the frame, and the hopper; the frame translatable between a lowered position and a raised position as taught by Harel et al. to allow the tender to be removed from the pickup truck and the pickup truck to be used without the tender.
Regarding Claim(s) 5 and 20, Strimling et al. teaches the limitations described above, yet fails to teach the plurality of support legs are coupled to the frame by a detachable attachment, which is taught by Harel et al. (connecting means 41). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to couple the support legs to the frame by a detachable attachment to allow the support legs to be removed from the frame.
Regarding Claim(s) 7, Strimling et al. teaches a screw jack or a hydraulic jack [Para. 26, "screw-type structure", "hydraulically driven"].
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strimling et al. in view of Steffl et al. as applied to claim 1 above, and further in view of Deal et al. (USPN 7278804).
Regarding Claim(s) 8, Strimling et al. teaches the limitations described above, yet fails to teach the pneumatic conveyor is an electric motor controlled blower. Deal et al. (USPN 7278804) teaches an electric motor controlled blower (fan 20 driven by electrical motor 22). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to substitute the electric motor controlled blower of Deal et al. for the pneumatic conveyor of Strimling et al. as the electric motor controlled blower would produce an air flow to conveyor material, thereby producing predictable results.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strimling et al. in view of Steffl et al. as applied to claim 1 above, and further in view of Fisher et al. (USPN 2865521).
Regarding Claim(s) 9, Strimling et al. teaches the limitations described above and further teaches a feed valve (18), yet fails to teach a slide gate valve disposed between the rotary airlock and the bottom opening of the hopper. Fisher et al. (USPN 2865521) teaches a slide gate valve (26) disposed between a hopper (bin 10) and a rotary airlock (15). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use a slide gate valve to control the feed of material into the rotary airlock since the elements were known in the art and one of ordinary skill, using known methods, could have combined the elements and achieved predictable results. 
Regarding Claim(s) 10, Strimling et al. teaches a controller [Para. 55, "remote control"], wherein the controller is configured to selectively control at least one of the slide gate valve, the pneumatic conveyor, or the rotary airlock [Para. 55, "control rotational speeds of the airlock, blower and/or engine", "select of position of the feed valve"].
Regarding Claim(s) 11, Strimling et al. teaches the controller is configured to receive a signal of a user input and control at least one of the slide gate valve, the pneumatic conveyor, or the rotary airlock in response to the user input [Para. 55, "operator may control…"].
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strimling et al. in view of Steffl et al. and Fisher et al. as applied to claim 10 above, and further in view of Rixom et al. (USPN 5931610).
Regarding Claim(s) 12, Strimling et al. teaches the limitations described above and further teaches a load cell (36) configured to measure a weight of the material in the hopper, wherein yet fails to teach the controller is configured to selectively control at least one of the slide gate valve, the pneumatic conveyor, or the rotary airlock based on the weight measured by the load cell. Rixom et al. (USPN 5931610) teaches a load cell (56) configured to measure a weight of the material in a hopper (18), where (110) in a controller is configured to selectively control the flow of material based on the weight measured by the load cell [Col. 7:18-25]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure the controller to selectively control at least one of the slide gate valve, the pneumatic conveyor, or the rotary airlock based on the weight measured by the load cell in order to convey the desired amount of material.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strimling et al. in view of Steffl et al. as applied to claim 1 above, and further in view of Hamilton (USPN 4411325).
Regarding Claim(s) 13, Strimling et al. teaches the limitations described above and further teaches a load cell (36) wherein the load cell is configured to measure a weight of the material in the hopper, yet fails to teach a display wherein the display is configured to generate an image representative of the weight measured by the load cell. Hamilton (USPN 4411325) teaches a load cell (14) and a display (16) wherein the display is configured to generate an image representative of the weight measured by the load cell [Col. 2:50-61]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a display wherein the display is configured to generate an image representative of the weight measured by the load cell in order to provide information to an operator.
Allowable Subject Matter
Claim 14 is allowed.
Claim 6  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or fairly suggest the frame including a plurality of upper-cross members, a plurality of leg members, and a plurality of lower-cross members, combined with the rest of the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653